Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
              Examiner’s Statement of Reasons for Allowance
Claims 1-17 are allowed because the prior art fail to teach a digital temperature code output circuit, comprising:
a temperature voltage generator configured to operate in response to a first reference voltage, a second reference voltage and a trimming code, to generate a temperature voltage varying with a temperature by comparing the first reference voltage and a sub-voltage which is internally generated and inversely proportional to the temperature, and to generate a high voltage and a low voltage by dividing a supply voltage in response to the second reference voltage;
a code voltage generator configured to output code voltages having different voltage levels between the high voltage and the low voltage by dividing the second reference voltage; and
a mode selector configured to receive the temperature voltage and the code voltages, and to generate a first code or a second code, by using the temperature voltage and the code voltages, in response to a mode select signal,
wherein the first code and the second code have different numbers of bits, in combination with the remaining limitations of claims 2-17.

Jeong et al. (U.S. 7643889) is considered to be the closest prior art. Jeong teaches a device for outputting temperature. Jeong teaches a first reference voltage, a dividing a supply voltage in response to the second reference voltage and a mode selection to receive a first code and a second code. Jeong does not teach a code voltage generator configured to output code voltages having different voltage levels between the high voltage and the low voltage by dividing the second reference voltage; and a mode selector configured to receive the temperature voltage and the code voltages, and to generate a first code or a second code, by using the temperature voltage and the code voltages, in response to a mode select signal, and wherein the first code and the second code have different numbers of bits.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/           Primary Examiner, Art Unit 2855                                                                                                                                                                                             March 18, 2021